DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or applications the case maybe, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1, 7-11 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu et al.  (US 20200314424) (Nan Hu).
Regarding Claim 1, Hu discloses a method for filtering in video decoding, comprising: determining, by a processor, decoupled coding information of a first color component and a second color component of a block based on decoded information in a coded video bitstream [See Paragraphs 7, 182-187]; and reconstructing, by the processor, a first sample of the first color component at a location in the block based on a first loop filter configuration, and a second sample of the second color component at the location in the block based on a second loop filter configuration that is different from the first loop filter configuration [See Paragraphs 8, 57, 72-75, 181-184, and 205-208].
Regarding Claims 7 and 17, Hu discloses determining the decoupled coding information for the first color component and the second color component in the block based on respective enabling/disabling signals for the first color component and the second color component of at least one of a block level, a video parameter set (VPS), a sequence parameter set (SPS), a picture parameter set (PPS), an adaptation parameter set (APS), a slice header, and a tile header [See Paragraphs 54-57, 70-74, 103-107 and 143].
Regarding Claims 8 and 18, Hu discloses decoding a first enabling/disabling flag associated with a luma component from the coded video bitstream; decoding a second enabling/disabling flag associated with chroma components from the coded video bitstream; and determining the decoupled coding information for the luma component and the chroma components based on the first enabling/disabling flag and the second enabling/disabling flag [See Paragraphs 42-44, 140-144 and 183-185].
Regarding Claims 9 and 19, Hu discloses decoding a first enabling/disabling flag associated with a luma component from the coded video bitstream; decoding a second enabling/disabling flag associated with a first chroma component from the coded video bitstream; decoding a third enabling/disabling flag associated with a second chroma component from the coded video bitstream; and determining the decoupled coding information for the luma component, the first chroma component and the second chroma component based on the first enabling/disabling flag, the second enabling/disabling flag, and the third enabling/disabling flag [See Paragraphs 42-44, 140-144 and 183-191].
Regarding Claims 10 and 20, Hu discloses decoding a flag associated with a specific loop filter from a higher-level syntax than the block; and applying the specific loop filter to a luma component in response to the flag being true regardless of the decoupled coding information or an intra block copy mode [See Paragraphs 72-74, 174, 180-184, 191 and 222-226].
Regarding Claim 11, the limitations claimed are substantially similar to claim 1 above, therefore the ground for rejecting claim l also applies here.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated byt he manner in which the invention was made.
Claims 2-3 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al.  (US 20200314424) (Nan Hu) in view of Li et al.  (US 20200177910) (Bin Li).
Regarding Claims 2 and 12, Hu doesn’t explicitly disclose wherein the decoupled coding information includes at least one of: an enabling/disabling difference of an intra block copy mode for a luma component and a chroma component; and decoupled partitioning structures for the luma component and the chroma component.
However, Li discloses wherein the decoupled coding information includes at least one of: an enabling/disabling difference of an intra block copy mode for a luma component and a chroma component; and decoupled partitioning structures for the luma component and the chroma component [See Paragraphs 52-55, 76-80, 108-110 and 167-172].
It would have been obvious to the person of ordinary skill in the art at time of invention to modify the system disclosed by Hu to add the teachings in Li as above, to provide a method that more effective in terms of rate-distortion performance and/or computational efficiency of encoding and decoding [See Li Paragraph 5].
Regarding Claims 3 and 13, Hu doesn’t explicitly disclose enabling at least one of a de-blocking filter, a constrained directional enhancement filter (CDEF), a loop restoration filter, a local sample offset (LSO) filter and a cross-component sample offset (CCSO) filter in one of the first loop filter configuration and the second loop filter configuration; and disabling the de-blocking filter, the constrained directional enhancement filter (CDEF), the loop restoration filter, a local sample offset (LSO) filter and the cross-component sample offset (CCSO) filter in another of the first loop filter configuration and the second loop filter configuration.
However, Li discloses enabling at least one of a de-blocking filter, a constrained directional enhancement filter (CDEF), a loop restoration filter, a local sample offset (LSO) filter and a cross-component sample offset (CCSO) filter in one of the first loop filter configuration and the second loop filter configuration; and disabling the de-blocking filter, the constrained directional enhancement filter (CDEF), the loop restoration filter, a local sample offset (LSO) filter and the cross-component sample offset (CCSO) filter in another of the first loop filter configuration and the second loop filter configuration [See Paragraphs 81-83 and 181-184].
It would have been obvious to the person of ordinary skill in the art at time of invention to modify the system disclosed by Hu to add the teachings in Li as above, to provide a method that more effective in terms of rate-distortion performance and/or computational efficiency of encoding and decoding [See Li Paragraph 5].
Allowable Subject Matter
Claims 4-6 and 14-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSION B. OWENS whose telephone number is (571)272-3934.  The examiner can normally be reached on Monday-Friday, alt Friday 7:30AM - 5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571)272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSION B OWENS/
Primary Examiner, Art Unit 2487